Citation Nr: 0106066	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel






INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

The July 1999 VA examiner reported that the veteran had 
bilateral mild-to severe sloping sensorineural hearing loss.  
In an August 1999 addendum, she reported that the veteran had 
bilateral tinnitus.  No opinion was provided as to the 
etiology of the veteran's hearing loss or tinnitus.  

In this case, the medical evidence shows that the veteran has 
bilateral hearing loss and tinnitus and the veteran has 
related such to noise exposure associated with artillery fire 
and bombings during service.  The VA examiner did not offer 
an opinion as to whether bilateral hearing loss and tinnitus 
can be related to active service.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  


The Court has also held that where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill the 
statutory duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991).  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In this case, development in the form of a VA examination to 
determine the etiology of the veteran's bilateral hearing 
loss and tinnitus would be probative of the veteran's claim.  

Accordingly, the case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
contact the veteran and request that he 
identify the names, addresses, and 
approximates dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may posses 
additional records referable to treatment 
of his bilateral hearing loss and 
tinnitus.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
audiology-ear disease examination(s) of 
the veteran for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any hearing 
loss and tinnitus found on examination.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.

The examiner(s) must be requested to 
express an opinion as to whether it is at 
least as likely as not the veteran's 
bilateral hearing loss and/or tinnitus 
is/are the result of noise exposure 
during service.  All findings should be 
reported in detail, a complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report(s) 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2000) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his appeal.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


